DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 02/01/2021.
Reasons for Allowance
3.	Claims 9, 13, 17, 21-22 and 26 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to an improved an operation unit and a display control unit for a vehicle display device. Independnet claim 9 identify the distinct limitations “the display control unit displays, as the operation unit image, an arc-shaped image including a right semi-arcuate portion having a rightward projecting semi-arcuate shape, a left semi-arcuate portion disposed on a left side of the right semi-arcuate portion and having a leftward projecting semi-arcuate shape, a right broad portion formed by partially widening the right semi-arcuate portion, and a left broad portion formed by partially widening the left semi-arcuate portion, and the display control unit sets a luminance of the right semi-arcuate portion and the right broad portion higher than a luminance of the left semi-arcuate portion and the left broad portion, and moves the right and left broad portions clockwise along the right and left semi-arcuate portions according to the clockwise turning operation of the commander unit”.
The closest prior art, Noguchi (US 2003/0234764), Choi et al. (US D625321 S) and Kim et al. (US 2007/0226622) all discussed in the Office action 10/1/2020 and new cited references Shimada (US 2016/0004367) and Ono et al. (US 2011/0130921), either .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693